Cite as 2014 Ark. 263

                SUPREME COURT OF ARKANSAS
                                              No.


                                                    Opinion Delivered May 29, 2014


           IN RE CLIENT SECURITY
           FUND COMMITTEE




                                           PER CURIAM

       We reappoint Bill Bristow, Esq., of Jonesboro, First Congressional District, to the

Client Security Fund Committee for a five-year term to expire on July 31, 2019. The court

expresses its gratitude to Mr. Bristow for his dedicated service to the committee and his

willingness to continue in this service.